Name: Commission Regulation (EEC) No 2610/88 of 22 August 1988 opening a standing invitation to tender for the resale on the Community market of 217 000 tonnes of sorghum held by the Spanish intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 233/6 Official Journal of the European Communities 23 . 8 . 88 COMMISSION REGULATION (EEC) No 2610/88 of 22 August 1988 opening a standing invitation to tender for the resale on the Community market of 217 000 tonnes of sorghum held by the Spanish intervention agency Spain from 1987 to 1990 (6), as last amended by Regulation (EEC) No 198/88 Q ; whereas moreover the provisions of Commission Regulation (EEC) No 569/88 of 16 February 1988 laying down common detailed rules for verifying the use and/or destination of products from intervention (8), as last amended by Regulation (EEC) No 2415/88 (9), should apply to verification of satisfactory utilization of the cereals ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1799/87 of 25 June 1987 on special arrangements for imports of maize and sorghum into Spain from 1987 to 1990 ('), and in particular Article 4 (2) thereof, Whereas pursuant to Article 4 of Regulation (EEC) No 1799/87 the Spanish intervention agency has purchased 300 000 tonnes of sorghum on the world market ; whereas 33 000 tonnes of sorghum was sold on the internal market by way of the standing invitation to tender which was opened by Commission Regulation (EEC) No 1559/88 (2) ; whereas the entire quantity put up for sale pursuant to Commission Regulation (EEC) No 2305/88 of 26 July 1988 opening a standing invitation to tender for the resale, on the internal market, of 50 000 tonnes of sorghum held by the Spanish intervention agency (3) was sold by way of the first partial invitation to tender held under the said Regulation ; whereas it is advisable, in the light of the situation on the market in fodder in Spain, to put up for sale on the internal market the remaining quantities of sorghum held by the Spanish intervention agency and to lay down the conditions applicable to that sale ; Whereas the provisions of Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by intervention agencies (4), as last amended by Regulation (EEC) No 2418/87 0, will ensure that the requirements of Article 4 (2) of Regulation (EEC) No 1799/87 are met and constitute a suitable framework for operation of the tendering procedure ; Whereas pursuant to Article 2 (3) of Regulation (EEC) No 1799/87 the cereals in question must be used or processed in Spain ; whereas in order to ensure that this requirement is met successful tenderers should be obliged to lodge a security to be released on presentation of the proof specified in certain provisions of Commission Regulation (EEC) No 3105/87 of 16 October 1987 laying down detailed rules for the application of the special arrangements for imports of maize and sorghum into Article 1 The Spanish intervention agency shall sell by tender on the Spanish market 217 000 tonnes of sorghum purchased pursuant to Article 4 ( 1 ) of Regulation (EEC) No 1799/87. The sale shall be operated in accordance with the terms of this Regulation and with those of Titles I and III of Regulation (EEC) No 1836/82. Article 2 1 . Tenderers shall undertake to process or use in Spain not later than 31 December 1988 any products that they are awarded, unless prevented from doing so by force majeure. 2. Successful tenderers shall lodge security of 20 ECU per tonne with the Spanish intervention agency against discharge of the obligation mentioned in paragraph 1 . Security shall be lodged within two working days at the latest of that on which the notice of award is received. Article 3 1 . The obligation mentioned in Article 2 ( 1 ) shall be considered a primary requirement as defined in Article 20 of Commission Regulation (EEC) No 2220/85 (10). It shall not be considered to have been discharged fulfilled until the tenderer provides the proof specified in the first and second paragraphs of Article 6 of Regulation (EEC) No 3105/87. (') OJ No L 170, 30 . 6 . 1987, p. 1 . (2) OJ No L 140, 7 . 6 . 1988 , p. 9 . (3) OJ No L 201 , 27. 7. 1988, p. 63 . (4) OJ No L 202, 9 . 7. 1982, p. 23 . M OJ No L 223, 11 . 8 . 1987, p. 5 . ( «) OJ No L 294, 17. 10 . 1987, p . 15 . Q OJ No L 20, 26. 1 . 1988 , p . 8 . (8) OJ No L 55, 1 . 3 . 1988 , p . 1 . 0 OJ No L 208 , 2. 8 . 1988 , p . 11 . ( 10) OJ No L 205, 3 . 8 . 1985, p . 5 . 23 . 8 . 88 Official Journal of the European Communities No L 233/7 Article 5 The Spanish intervention agency shall notify the Commission, at the latest by Tuesday of the week following the time limit for submission of tenders, of the quantities and average prices of the various lots sold. Article 6 Council Regulation (EEC) No 2305/88 is hereby repealed. 2. Regulation (EEC) No 569/88 shall apply in the field covered by this Regulation . Article 4 1 . The time limit for submission of tenders in response to the first individual invitation to tender shall be 25 August 1988 . 2. The time limit for submission of tenders in response to the final individual invitation to tender shall be 27 October 1988 . 3 . Tenders must be lodged with the Spanish intervention agency : Servicio Nacional de Productos Agrarios (SENPA), Beneficencia 8 , Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. E-28004 Madrid, (Telex : 23427 SENPA E  Tel. 232 34 88). This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 August 1988 . For the Commission Frans ANDRIESSEN Vice-President